Citation Nr: 1205704	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO. 09-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to August 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2009, the Veteran was denied service connection for tinnitus. The Veteran disagreed with denial of entitlement to service connection for tinnitus that same month. The Veteran is entitled to a statement of the case (SOC) addressing that issue. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


	REMAND	

As noted in the Introduction, the Veteran has expressed disagreement with the denial of service connection for tinnitus. As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and this issue must be remanded so that a SOC may be provided. Manlincon, supra.

In November 2011, the Veteran requested a videoconference hearing before a Veterans Law Judge. In January 2012, the Board advised the Veteran that his request would be granted. On remand, a videoconference hearing should be scheduled. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue the Veteran a statement of the case pertaining to his claim of entitlement to service connection for tinnitus. Along with the SOC, the RO must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford the applicable time period for perfecting an appeal to this issue. (The Veteran and his representative are hereby reminded that appellate consideration of this claim may be obtained only if a timely appeal is perfected). If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.

2. The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge. The Veteran should be notified of the date, time, and place of such a hearing by letter mailed to his present address with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

